                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

MICHAEL EDWIN MCLEMORE,                   )
                                          )
                    Petitioner,           )                  8:18CV567
                                          )
             v.                           )
                                          )
SCOTT R. FRAKES,                          )      MEMORANDUM AND ORDER
                                          )
                    Respondent.           )


       Pending before me are two motions. One is a motion to stay and abey these
proceedings so that Mr. McLemore, who stands convicted of murder, can return to the
state court to present newly discovered evidence that he is innocent1. While that
motion is not accompanied by a brief, at this moment it does appear to be frivolous.2
The other motion is by Respondent seeking to extend the time for filing a brief as
required by the progression order. This second motion is unrelated to the first. While
I would typically grant Respondent’s motion, we should address the motion to stay
and abey first while holding the second motion in abeyance until the first motion can
be resolved.

      IT IS ORDERED:

      1.     The Respondent shall file a response, plus a brief, regarding
             McLemore’s motion to stay and abey (filing no. 8) on or before the close


      1
        Presumably, he requests that I retain jurisdiction in order to avoid a potential
federal statute of limitations problem should I dismiss this matter without prejudice
so he can return to state court.
      2
          This should not be taken as anything other than the most preliminary
assessment of the motion. The motion may turn out to be frivolous or entirely lacking
in merit.
     of business on Monday, April 29, 2019. McLemore may file a reply no
     later than 17 days after the filing of Respondent’s response and brief.
     (McLemore should understand that the Clerk must be in receipt of the
     reply within the 17 day period as I have already accounted for the prison
     mail box rule by giving him 17 days.)

2.   The motion to extend the progression order date filed by the Respondent
     (filing no. 9) is held in abeyance.

DATED this 28th day of March, 2019.

                               BY THE COURT:

                               s/ Richard G. Kopf
                               Senior United States District Judge




                                 -2-
